Citation Nr: 1114611	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative changes of the lumbar spine.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk











INTRODUCTION

The Veteran served on active duty from January 1992 to October 1999. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO denied service connection for a kidney disability, denied the Veteran's claim of a rating in excess of 10 percent for degenerative changes of the lumbar spine, and denied the claim for a compensable rating for bilateral patellofemoral joint syndrome.  In July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  In his substantive appeal, the Veteran indicated that he was only appealing the claim for a rating in excess of 10 percent for degenerative changes of the lumbar spine.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA), in January 2009, before certification of the appeal to the Board, the NCDVA revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the July 2005 claim for increase, the Veteran's service-connected lumbar spine disability has been manifested some limitation of motion on forward flexion, and subjective complaints of muscle spasms; however, limitation of motion has not been to an extent to warrant the next higher rating, even on repetitive motion; there is no evidence of any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and there is no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of more than 2 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative changes of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.3159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5010, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS Based on Incapacitating Episodes (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2006 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal.  The July 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2006 letter.  

A September 2007 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A November 2008 letter set forth the criteria for higher ratings for the disability.  After issuance of the September 2007 and November 2008 letters, and opportunity for the Veteran to respond, the February 2009 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of December 2008 and August 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by rating decision of October 1999, the RO granted service connection for early arthritis of the lumbar spine, and assigned an initial 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 (for traumatic arthritis), effective October 4, 1999.  The Veteran filed the current claim for an increased rating in July 2005.

Traumatic arthritis is rated under Diagnostic Code 5010, which is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis . A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.
 
Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V.

Considering the pertinent evidence of record in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected degenerative changes of the lumbar spine is not warranted at any point pertinent to the current claim for increase.

VA treatment records dated from October 2003 to September 2008 reflect evaluation of and treatment for chronic back pain.  However, these records do not include the range of motion testing necessary for rating the Veteran's lumbar spine disability, nor do they show any ankylosis, muscle spasm, or guarding.

On VA examination in December 2008, the Veteran reported a history of stiffness and muscle spasms associated with his lumbar spine disability.  The Veteran also reported some incapacitating episodes lasting 12 to 24 hours.  On examination, there was no muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner noted the Veteran's posture and gait were normal.  There were no abnormalities of the spine, such as kyphosis, scoliosis ankylosis, or reverse lordosis noted.  The examiner also reported no incapacitating episodes due to intervetebral disc syndrome.  Neurological examination revealed normal lower extremities with no decrease in strength or sensation of deep tendon reflexes.  While specific lumbar spine range of motion testing results were not recorded, the examiner noted that the Veteran's lumbar spine range of motion was normal.  Magnetic resonance imaging (MRI) results revealed L4-L5 grade 1/grade 2 anterolisthesis, L4-L5 disc space narrowing, left sacroiliac joint disease with subchondral sclerosis, and probably sacralization of L5.  The examiner noted that the Veteran was employed full-time as a policeman and his lumbar spine disability had not resulted in any loss of work.  The examiner reported that the Veteran's disability caused no significant effects on his occupation, moderate effects on exercise, and severe effects on sports.  The impression was degenerative joint disease of the lumbar spine.

The Veteran submitted records of treatment from his private physician, Dr. N. S., from October 2009 to April 2010.  The private medical records reflect evaluation and treatment for low back pain.  

In an October 2009 examination report, the Veteran complained of low back pain and right lower extremity radiculopathy.  MRI of the lumbar spine revealed partial sacralization of the L5 vertebral body and degenerative disc disease with grade 1 anterolisthesis.  In regards to the Veteran's complaints of radiculopathy, the physician noted normal signal intensity of the distal cord and no evidence of cord compression.  On examination, strength and sensation of the lower extremities were intact.  The impression was spondylolisthesis, L4-L5; degenerative disc disease; and lumbar radiculopathy.

A November 2009 follow-up report noted that the Veteran's pain had decreased.  On examination, gait was normal and strength and sensation of the lower extremities was intact.  The physician's impression was spondylolisthesis with spinal stenosis, L4-L5.

A treatment report from April 2010 noted that the Veteran's low back pain had increased in severity.  The Veteran also reported right buttock and leg pain to the knee.  On examination, the physician reported tenderness over the right posterior superior iliac spine and pain with flexion and extension.  The examiner noted that the Veteran was otherwise neurovascularly intact.  The impression was spondylolisthesis with spinal stenosis, L4-L5.

The Veteran was afforded a second VA examination in May 2010.  The Veteran reported a history of fatigue, stiffness, muscle spasm, pain, and decreased motion.  There was no history of hospitalization or flare-ups.  The Veteran denied any paresthesia of the legs or significant muscle weakness.  The Veteran noted 4 incapacitating episodes in the past 12 months, lasting 2 hours each.  On examination, the Veteran's posture and gait were normal.  There were no abnormalities of the spine, such as kyphosis, scoliosis, reverse lordosis, or ankylosis.  Objective examination revealed no muscle spasm, atrophy, guarding, tenderness, or weakness.  Range of motion testing revealed flexion from 0 to 100 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 40 degrees, left lateral rotation from 0 to 45 degrees, right lateral flexion from 0 to 40 degrees, and right lateral rotation from 0 to 45 degrees.  The examiner noted that there was no objective evidence of pain on active range of motion or with repetitive motion and there was no additional limitation of motion after repetition.  Neurological examination revealed normal lower extremities with no decrease in strength or sensation of deep tendon reflexes.  The Veteran reported missing 2 days of work as a result of his low back condition.  The examiner noted some effects on the Veteran's occupation and recreation, including difficulty standing for a long period of time and trouble running, lifting, and doing household activities.  The examiner noted that there were no incapacitating episodes due to intervetebral disc syndrome in the last 12 months.  The impression was chronic low back pain due to spondylolisthesis with spinal stenosis L4-L5.

As the foregoing indicates, there is no evidence showing that the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees.  In this regard, the December 2008 examiner reported that the Veteran's lumbar spine range of motion was normal and range of motion testing during the August 2010 examination revealed flexion to 100 degrees and combined range of motion of 300 degrees.  In addition, while the Veteran reported some muscle spasms to the VA examiners, there was no objective evidence of muscle spasm on examination and both VA examiners reported that the Veteran's gait was normal.  Each examiner specifically noted that there was no abnormal spinal contour, reversed lordosis, or abnormal kyphosis.  The examiners also indicated that there was no ankylosis.  As such, the Board finds that the criteria for an initial rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine are not met.  This is so even when considering the extent of the Veteran's functional loss due to pain and other factors.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Specifically as regards the DeLuca factors, the Board notes that at the August 2010 VA examination, the Veteran reported pain associated with lumbar spine motion.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination the Veteran was able to accomplish the range of motion indicated above.  The Board also notes that, while the Veteran reported pain with motion, the August 2010 VA examiner commented that there was no objective evidence of pain on active range of motion or repetitive motion and there was no additional limitation of motion after repetition.  Moreover, while the Veteran reported fatigue, stiffness, and weakness, these findings are not shown to result in any corresponding motion loss that would support a higher rating.  In short, the 10 percent rating adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Additionally, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  While the Veteran reported some radiating pain in his right buttock and knee, there was no objective evidence of radiculopathy related to the Veteran's lumbar spine disability.  In this regard, the December 2008 and August 2010 VA examiners reported that results of motor and sensory examinations were normal.  Additionally, the private medical evidence indicates that MRI of the lumbar spine revealed normal signal intensity of the distal cord and no evidence of cord compression.  At the August 2010 VA examination, the Veteran specifically denied any paresthesia.  The Veteran complained of right knee pain at the August 2010 examination, which he contributed to his lumbar spine disability.  However, the Board notes that the Veteran is service-connected for patellofemoral pain syndrome of the right knee and, thus, his right knee pain is likely attributable to that disability.  Moreover, the medical evidence does not support a finding that the Veteran has any separately ratable neurological manifestation(s) of his lumbar spine disability.

Finally, the Board notes that there is no medical evidence that the Veteran's service-connected lumbar spine disability would warrant more than a 10 percent rating if rated on the basis of incapacitating episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher, 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The medical evidence pertinent to the claim does not indicate any bed rest prescribed by a physician for a total period of at least 2 weeks in the last 12 months, as required for a 20 percent rating.  Significantly, both the December 2008 and August 2010 VA examination reports noted no incapacitating episodes due to IVDS.  As such, the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes are likewise not met. 
For all the foregoing reasons, there is no basis for staged rating of the Veteran's degenerative changes of the lumbar spine, pursuant to Hart (cited above), and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating for the Veteran's degenerative changes of the lumbar spine, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for degenerative changes of the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


